Citation Nr: 0008391	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-09 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

2. Entitlement to an increased rating for a cervical spine 
disability, currently 
evaluated as 10 percent disabling.

3. Entitlement to an increased (compensable) rating for a 
right middle finger 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board notes that the veteran has indicated during this 
appeal that his service-connected right shoulder disability 
has increased in severity; it is not clear, but he may be 
seeking an increased rating for the disorder.  The Board 
refers this matter to the RO for clarification and any 
indicated development.

The issues of a rating in excess of 10 percent for a cervical 
strain and service connection for TMJ will be addressed in 
the remand part of this decision.


FINDING OF FACT

The veteran's service-connected right middle finger 
disability is symptomatic and productive of functional 
limitation analogous to favorable ankylosis of the finger.


CONCLUSION OF LAW

The criteria for the initial assignment of a 10 percent 
rating for the veteran's right middle finger disability have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5226.
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts, in essence, that his right middle finger 
disorder constitutes a compensable disability.  He testified 
at a Travel Board hearing in September 1999 that he has 
limited movement abilities in his finger and that he 
experiences some pain and numbness in that finger.  He 
allowed that the symptoms were worse in the winter, but 
testified that there was always pain present.  

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated August 1997.  Accordingly, his 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examinations and records described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The Board notes that the veteran injured his right middle 
finger while in service.  Service medical records show that 
the veteran sustained an injury to that finger while lifting 
weights in service.  A 50 pound dumbbell was dropped on his 
finger, causing a crushing injury that was ultimately treated 
with surgical placement of a metal rod inside the veteran's 
finger.

The veteran has undergone two VA examinations since leaving 
service.  In April 1997, the examiner noted that the veteran 
was right handed and that he complained of pain in the area 
of his middle finger on the right during flexion with 
deviation of alignment noted.  The examiner also noted that 
there was a loss of sensation in that finger compared to the 
remaining four digits.  The veteran stated that he was unable 
to continue writing right handed but that he was able to do 
functional tasks with that hand.  

The examiner noted that functionally, the veteran was able to 
perform all activities of daily living without difficulty.  
The veteran continued to drive his vehicle although he 
admitted having problems monitoring the shift gear on it.  He 
was currently working for a realtor.  Examination revealed a 
well-healed .5 cm scar in the lateral aspect of the middle 
phalange.  At this point, the examiner describes the 
veteran's right 'index' finger, which seems incorrect as the 
middle phalange was for examination at that point.  The 
diagnosis was injury to the right index finger with limited 
range of motion.

The veteran underwent a VA examination in April 1999, and it 
was noted at that time that the veteran's right middle finger 
had a mild ulnar deviation.  As for his right hand, the 
veteran was fully able to flex and extend his hand and 
fingers.  There was no evidence of intrinsic hand weakness or 
atrophy.  He did exhibit increased sensation over the 
proximal phalanx of the long middle finger.  Strengthwise, 
his hand grip was within normal limits and he did not exhibit 
any intrinsic hand weakness or any problems with wrist 
extension.  The impression was status post crush injury to 
the right middle long finger with subsequent numbness and 
dull aching pain with weakness on occasion secondary to cold 
weather.  The examiner added that there was probably more 
limitation of motion during a flare-up but that functional 
loss during times of flare-up could not be determined without 
examination during such times.  

The veteran's right finger disability has been assigned a 
noncompensable evaluation pursuant to the criteria set out in 
38 C.F.R. § 4.71a, Diagnostic Code 5226.  That code provides 
that a 10 percent rating is warranted where there is 
favorable or unfavorable ankylosis of the major middle 
finger. 

The record shows that the veteran's inservice crush injury to 
his dominant right middle finger necessitated surgery with 
the placement of a metal rod.  Post-service examinations have 
revealed some limitation of motion with ulnar deviation of 
the finger, along with pain, numbness and weakness.  While 
these examinations did not show ankylosis of the finger, it 
is the Board's judgment that the above findings coupled with 
a recent examiner's opinion that flare-ups of pain probably 
result in additional limitation of motion, result in a 
disability picture that is analogous to favorable ankylosis 
of the right middle finger.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, 
the assignment of a 10 percent rating from November 1, 1996 
is warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to the assignment of a 10 percent rating for a 
right middle finger disability, from November 1, 1996, is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

                                                     
                                                            
REMAND

A review of the veteran's service medical records show that 
he reported myofascial pain, both on the right and left in 
August 1996.  At that time, he was diagnosed with TMJ 
syndrome and disc displacement with reduction.  

Since service, the veteran has reported this same sort of 
pain.  In April 1997 he reported TMJ syndrome symptoms of 
intermittent discomfort and sharp pain over his right side.  
The examiner deferred the diagnosis finding that there was a 
question of right TMJ syndrome.  The veteran was referred to 
a dentist for further evaluation.  In May 1997, the veteran 
was examined by a dentist and the veteran reported occasional 
pain in the right TMJ when he opened his mouth wide.  The 
veteran described this as almost locking open.  He would then 
hear a noise and he would be able to close his mouth, but 
with residual discomfort, particularly on the right side.  
The veteran had a normal opening and normal lateral 
excursions.  The examiner was unable to reproduce any open or 
closed locking, but did not doubt the sincerity of the 
veteran. The examiner's final impression was that the veteran 
did not have TMJ syndrome.

However, another VA compensation examination performed during 
this time shows that the diagnosis was changed from 
"Question of right temporomandibular joint syndrome" to 
"Right temporomandibular joint syndrome." While such was 
not specifically linked to service, given the fact that the 
veteran was discharged from active duty in August 1996, and 
he filed a claim for service connection shortly thereafter, 
it is the Board's judgment that this evidence is sufficient 
to well ground the  claim.  See Hampton v. Gober, 10 Vet. 
App. 481, 482 (1997) (claim well grounded as showing both 
current disability and a nexus to service where separation 
examination showed bilateral knee condition and a claim for 
service connection for left knee disability was filed about 
one month following separation).  

While a recent changed diagnosis was sufficient to well 
ground the veteran's claim, the fact remains that the medical 
evidence as a whole is conflicting as to whether he currently 
has TMJ.  If the medical evidence of record is insufficient, 
the Board is always free to supplement the record by seeking 
an advisory opinion or  ordering a medical examination in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  It is the 
Board's judgment that an orthopedic examination is warranted.

As to the veteran's cervical spine disorder, the service 
medical records document his ongoing neck pain in service.  
He complained of chronic neck pain in May and November 1993, 
and that x-rays were performed in February 1994.  The x-ray 
study revealed a mild central disc bulge at C6-7 with no 
evidence of chord compression, significant degenerative 
changes or neural foraminal narrowing.  In July 1995 the 
veteran was diagnosed with status post neck pain and 
decreased range of motion secondary to the pain with possible 
instability and arthritis.  X-rays taken at that time 
revealed a reversal of the normal cervical lordosis that may 
be secondary to positioning or muscle spasms.  An ossicle was 
seen between the spinous processes of C5-C6 on the lateral 
film.

The veteran again complained on neck pain from May to July 
1996.  A June 1996 MRI showed no evidence of significant disc 
herniation or central canal stenosis.  No fractures were 
identified.  A doctor found that the veteran's range of 
motion was limited in July 1996 and that there was pain on 
rotation in both directions.  Rotation was to the right to 
70-80 degrees and to the left to 40 to 50 degrees.  There 
were no spasms noted at that time.

Since service, the veteran's cervical spine has been 
evaluated at several VA examinations.  In April 1997, the 
neck was palpated and there was no paraspinal muscle spasm 
noted.  There was tenderness at approximately the T3-4 
region, there was no tenderness in the cervical spine region.  
Range of motion of the cervical spine showed forward flexion 
to be 30 degrees, extension to be 30 degrees, lateral flexion 
to be 30 degrees bilaterally and lateral rotation to be 45 
degrees bilaterally.  The diagnosis of cervical spine strain 
with pain and periods of exacerbation, noted to be in a 
better state at that examination, was made.  X-rays revealed 
normal cervical spine.  

In July 1998, the veteran underwent further VA examination.  
There the veteran had tenderness on palpation of his mid-
cervical paravertebral musculature bilaterally.  There was 
tenderness on palpation of the right paraspinatus musculature 
and it appeared atrophied when compared to the left.  There 
was no evidence of any sensory or motor deficit of either 
upper extremity.  Range of motion of the cervical spine 
revealed that forward flexion could be carried to 25 degrees 
and extension backwards was to 20 degrees.  Lateral flexion 
was to 20 degrees left, 10 degrees right.  Rotation was to 20 
degrees right and 30 degrees to the left.  The veteran was 
diagnosed with cervical spondylosis.  X-rays were negative.  
In August 1998, a MRI revealed no definite abnormality but at 
C6-7 there is an exceedingly subtle radial tear seen 
associated with the most meager bulging.  
VA outpatient treatment records from December 1997 to January 
1998 show more evidence of ongoing neck pain.  In January 
1998 x-rays revealed no evidence of fracture or dislocation 
with some minimal narrowing seen at the C5-6 disc space and 
some reversal of the lordosis seen in the mid to upper 
cervical spine that may be related to spasm.  The veteran was 
diagnosed with neck spasm in June 1998 with neck stiffness 
and decreased range of motion seen.

Further, the Board notes treatment records dated September 
1999 from the veteran's chiropractor.  The doctor diagnosed 
the veteran with cervical intersegmental joint dysfunction 
with associated myofascitis.  Range of motion was as follows: 
right and left lateral flexion to 25 and 30 out of a normal 
45 respectively, right rotation to 70 degrees with 90 being 
normal, flexion to 85 out of a normal 90 and left rotation to 
90 of normal 90 degrees and extension to 70 degrees with 70 
degrees as normal.  The first four movements resulted in pain 
at C7 area.

The veteran's cervical spine disability has been evaluated at 
10 percent disabling pursuant to the criteria listed in 
38 C.F.R. § 4.71a, Diagnostic Code 5290 for limitation of 
motion of the cervical spine.  However, the medical evidence 
summarized above, in the Board's judgment, raises the issue 
of entitlement to service connection for degenerative disc 
disease of the cervical spine.  The Court has held that VA 
must develop all issues which are reasonably raised from a 
liberal reading of the entire record, where these issues are 
inextricably intertwined with the issues on appeal, Myers v. 
Derwinski, 1 Vet. App. 127 (1991), and that all inextricably 
intertwined matters must be adjudicated by the VA prior to 
any determination by the Board on the merits of the claim.  
Harris v. Derwinski, 1 Vet. App. 181, 183 (1991).  The Board 
finds that the issue of service connection for disc disease 
of the cervical spine is raised by the record, and such issue 
is intertwined with the issue of a rating in excess of 10 
percent for a cervical strain because there is a very real 
potential that the conclusion reached in the service 
connection claim would have a meaningful impact upon the 
increased rating claim that is currently in appellate status.  
Hoyer v. Derwinski, 1 Vet. App. 180 (1991); Harris, supra.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should arrange for the veteran 
to be evaluated by a specialist in 
orthopedics.  The examiner should review 
the veteran's medical records in the 
claims file and a copy of this REMAND.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that (a) the veteran has 
temporomandibular joint syndrome (TMJ) 
and, if so, (b) whether it is at least as 
likely as not that his TMJ began during 
service or is causally linked to symptoms 
during service.  The claims file must be 
made available to the examiner.  All 
indicated studies should be accomplished.

2.  Thereafter, the RO should adjudicate 
the intertwined claim of service 
connection for degenerative disc disease 
of the cervical spine.  If the claim is 
granted, and the disability is rated as 
part of the veteran's current cervical 
spine disability (cervical strain), the 
RO must readjudicate the claim for a 
rating in excess of 10 percent for the 
cervical spine disability and include in 
any subsequent supplemental statement of 
the case the rating criteria for disc 
disease (38 C.F.R. § 4.71a, Code 5293).  
If the intertwined service connection 
claim is denied, the RO should notify the 
veteran of his procedural and appellate 
rights.  In the event that the veteran 
initiates an appeal on that issue, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
allow him the period provided by law to 
perfect his appeal.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.  
The purposes of this REMAND are to accord the veteran due 
process of law and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  The veteran 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).
  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

